United States Court of Appeals
                      For the First Circuit

No. 11-1988

                           OUSMAN CHAM,

                      Plaintiff, Appellant,

                                v.

                     STATION OPERATORS, INC.,

                       Defendant, Appellee.




                           ERRATA SHEET


     The opinion of this Court issued on July 16, 2012, is amended
as follows:

     On page 6, line 17, "of" in the phrase "claim of on" is struck
from the opinion.